452 F.2d 611
72-1 USTC  P 9135
Charles A. NEMISH and Evelyn W. Nemish, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 26792.
United States Court of Appeals,Ninth Circuit.
Dec. 10, 1971.Rehearing Denied Jan. 26, 1972.

Charles A. Nemish (argued), in pro. per.
Carleton O. Powell (argued), Dept. of of Justice, Washington, D. C., K. Martin Worthy, Chief Counsel, IRS, Johnnie Walters, Asst. Atty. Gen., Tax Div., Dept. of Justice, Meyer Rothwacks, Bennet N. Hollander, J. Munford Scott, Jr., Tax Div., Dept. of Justice, Washington, D. C., for appellee.
Before ELY and WRIGHT, Circuit Judges, and GOODWIN, District Judge.*
PER CURIAM:


1
The challenged decision of the Tax Court is reported unofficially at P-H Tax Ct. Mem. p 70,276 (1970).  The Tax Court held that the petitioner-husband was not, in his writing activities, engaged in a "trade or business" to which certain of his expenses, claimed to be deductible, related.  The Tax Court further found that the claimed deductions did not, in any event, relate to the alleged "trade or business."


2
Having carefully reviewed the record, we cannot say that the critical factual determinations of the Tax Court were clearly erroneous; hence, its decision must be, and it hereby is


3
Affirmed.



*
 Honorable Alfred T. Goodwin, United States District Judge, Portland, Oregon, sitting by designation